I have the honour to orally present a written address by His Excellency Mr. Yoweri Kaguta Museveni, President of the Republic of Uganda, to the general debate of the General Assembly at its seventy-fifth session.
“I wish to congratulate you, Sir, on your election as President of the General Assembly at its seventy-fifth session, and to assure you of Uganda’s full support. I would like to thank His Excellency Mr. Tijjani Muhammad- Bande for his exceptional leadership of the Assembly at its seventy-fourth session, particularly during the coronavirus disease (COVID-19) pandemic period. I would also like to pay tribute to the Secretary-General, His Excellency Mr. Antonio Guterres, for his dedication and commitment to the work of the United Nations, and to express my solidarity to all countries that are fighting the COVID-19 pandemic and my condolences for the lives they have lost.
“Uganda welcomes the theme of the seventy-fifth session of the General Assembly. The United Nations is a fitting forum for speaking with one voice on the global pandemic. This session is a timely reminder of the vision, shared principles and commitments agreed on at our sustainable development summit, held in New York from 25 to 27 September 2015 (see A/70/PV.4). When we adopted the 2030 Agenda for Sustainable Development, we pledged to ensure that no one would be left behind by taking explicit action to end extreme poverty and curb inequalities. As we celebrate the seventy-fifth anniversary of the United Nations, we therefore need an Organization that is fit for the purpose of addressing global challenges. It is through effective multilateral action that we can mitigate the multifaceted impacts of the unprecedented COVID-19 crisis and accelerate the implementation of the 2030 Agenda for Sustainable Development. In that connection, Uganda reiterates its commitment to multilateralism. We see multilateralism as a means to address complex and newly emerging threats and challenges such as the COVID-19 pandemic, which has affected every member of the international community in an increasingly interdependent world.
“Uganda, like many countries around the world, has had to respond to the onslaught of the pandemic. We viewed COVID-19 as a fearless foe of human life that had to be confronted. Our approach to dealing with it prioritized the protection of human lives. As a first pragmatic step to ensure that the country responded adequately and mitigated the impact of the pandemic, the Government developed guidelines and standard operating procedures to align and standardize its response. We combined systematic testing, tracing, quarantining and treatment with restrictions on movement and contact, aiming to suppress transmission of the virus. We combined all of those measures with a widespread media campaign to sensitize the public. The Government has also continued to strengthen its national health system as part of its commitment to universal health coverage and to ensuring that health facilities handling COVID-19 patients are well equipped with the necessary supplies in order to support efficient and effective case management. Through those deliberate and targeted decisions, Uganda has been able to prevent mass coronavirus infections within the country. The Government has also prioritized sustainable recovery from the pandemic in its national COVID-19 response strategy.
“In addition to its incalculable health and human toll, the pandemic has left an indelible mark on the global economy. Across the world, countries are suffering from the sudden shock to their economies. But beyond the immediate challenges of the current crisis, there is a need for a greater focus on recovery from the epidemic. The impact of COVID-19 can be mitigated if we act immediately and collectively. We applaud the efforts of various international and regional organizations, such as the United Nations, the World Health Organization, the Movement of Non-Aligned Countries, the African Union (AU), the Commonwealth, the Intergovernmental Authority on Development (IGAD) and the East African Community (EAC), among others, in dealing with the pandemic.
“We commend the international community for the support it has given so far in dealing with the pandemic. The decisions in April of the International Monetary Fund, the World Bank Group, and the Group of 20 to immediately suspend 76 countries’ debt-service payments for one year was laudable. However, the agreed suspension of debt is not enough to ensure that they can respond and recover from the COVID-19 pandemic or navigate its devastating social and economic effects. We call for more action on comprehensive debt- relief packages, particularly debt cancellations by multilateral and bilateral creditors, in order to enable us to obtain the funding we need for our COVID-19 pandemic response.
“I am glad to inform Member States that key sectors of Uganda’s economy, especially agriculture and information and communications technology, have endured through the COVID-19 pandemic. Production levels increased, exceeding pre-COVID-19 levels. Coffee exports continued to surge despite the coronavirus pandemic, with the figures for April 2020 showing growth compared with the previous year. Uganda has been able to stand up and weather the storm because of the appropriate actions we took as a Government, including pursuing the right policy on promoting private- sector-led growth.
“The COVID-19 crisis has taught us a few lessons and shown us areas for reflection. First, it demonstrates how interconnected and interdependent our world has become. Secondly, we have seen that we must embrace the digital age and adopt more digital technologies for both production and services, such as banking, retailing and learning, as well as public services. Thirdly, many industries and institutions have shown the ability to adapt and redirect themselves. In Uganda, for instance, clothing factories are making masks, universities have started making ventilators and sugar refineries are manufacturing hand sanitizers.
“Uganda has demonstrated its commitment to scale up national efforts towards the realization of the 2030 Agenda for Sustainable Development and the 17 Sustainable Development Goals. In the wake of the ongoing COVID-19 pandemic, we realize now more than ever the need to remain focused on critical efforts to achieve the overarching Sustainable Development Goal of eradicating poverty in all its forms and dimensions and spur socioeconomic and political development.
“Progress has been registered in the implementation of the 2030 Agenda for Sustainable Development, as reflected in our second voluntary national review report, which was presented at the 2020 High-level Political Forum on Sustainable Development. In that regard, Uganda adopted its third five- year national development plan for 2020/21 to 2024/25 under the theme of “Sustainable industrialization for inclusive growth, employment and wealth creation”. The plan emphasizes key interventions in broad transformative categories for implementation, including environmental protection, governance and industrialization, working closely with development partners and other relevant stakeholders, particularly in the context of building back better in the work of recovery from the COVID-19 pandemic. It prioritizes the elimination of the silo approach to service delivery and enhances synergies across sectors and among other actors in the implementation of national sustainable development priorities and policies.
“Climate change remains one of the greatest challenges of our time. We continue to witness climate-change disasters across the globe that result in considerable loss of life and property. It is clear that no country is immune to such disasters. Addressing climate change calls for effective and bold multilateral action from all of us. Uganda, for example, has continued to experience prolonged droughts, melting ice caps on its highest mountain, Mount Rwenzori, floods, erratic rainfall and landslides. We recently experienced the impact of intensive and prolonged rainfall that increased the levels of major bodies of water and caused flooding in several areas of the country. The Government will continue to invest in climate adaptation and mitigation measures that include expanding access to and consumption of clean energy in order to enhance production, as well as increasing forest and wetland cover, in line with our ambitious nationally determined contributions. Those investments will enable us to halt, reduce and reverse environmental degradation and the adverse effects of climate change, as well as to improve the sustainable use of natural resources for inclusive economic growth.
“Mobilizing the means of implementation for mitigating and adapting to the effects of climate change, including resilience, remains critical, particularly at the international level. In that regard, Uganda will support bold action proposals at the twenty-sixth session of the Conference of the Parties to the United Nations Framework Convention on Climate Change, scheduled for 2021, in the areas of mitigation, adaptation and financing. We therefore urge developed countries to fulfil their financial commitments in line with the Paris Agreement on Climate Change to provide $100 billion annually by 2020 to assist developing States parties in both mitigation and adaptation. We also continue to witness an increasing trend in biodiversity loss, with wildlife and other living species endangered and at risk of extinction. We all rely heavily on the planet for our livelihoods. In that regard, we should therefore reaffirm our determination to protect the planet from degradation, including through sustainable production and consumption and the sustainable management of natural resources so that it can support the needs of present and future generations.
“As the United Nations commemorates its seventy-fifth anniversary, Uganda joins the community of nations in acknowledging the legitimacy, convening power, normative impact and undeniable successes that our shared vision can achieve. Much, however, remains to be done in order to further strengthen international cooperation in achieving the three interrelated and interdependent goals of global and regional peace and security, sustainable economic development for all and the advancement of human rights and dignity.
“This seventy-fifth anniversary year also marks the end of the third International Decade for the Eradication of Colonialism, at a time when 17 non-self-governing territories remain on the books with regard to the implementation of the declaration on the granting of independence to colonial countries and peoples. The unresolved question of Western Sahara remains the single issue standing in the way of the total eradication of colonialism on the African continent. Uganda therefore joins the international community in underscoring its commitment to the purposes and principles enshrined in the Charter of the United Nations, including those of equal rights and the self- determination of peoples.
“The General Assembly approved the quadrennial comprehensive policy review of the operational activities for the development of the United Nations system and the repositioning of the United Nations development system in 2016 and 2018 respectively, in order to make the development system more strategic, accountable, transparent, collaborative, efficient, effective and results-oriented. That approval arose out of the need to reposition United Nations operational activities for development so that they support countries in their national efforts to implement the 2030 Agenda for Sustainable Development. We commend the Secretary-General for the progress made so far in implementing the approved reforms in consultation with Member States. Uganda will work within the Group of 77 (G-77) and China during the next cycle of the quadrennial comprehensive policy review to ensure that it receives appropriate policy guidance over the next four years to support countries in accelerating the implementation of the 2030 Agenda in their jurisdictions.
“South-South cooperation has continued to prove to be an important element of international cooperation in addressing global challenges in the global South, particularly during the current COVID-19 pandemic. Countries in the global South have received support from their global counterparts, which has enhanced their national as well as regional capacities in responding to the unprecedented COVID-19 pandemic. Cognizant of the critical role of South-South cooperation in the implementation of the 2030 Agenda for Sustainable Development, Uganda will continue to support the strengthening of South-South cooperation among the members of the G-77 and China and within the United Nations, in line with its principles. As host of the third South-South Summit, I look forward to welcoming the leaders of the G-77 and China to the Summit, to be held in Kampala on suitable dates in 2021.
“Uganda applauds the Secretary-General for his timely appeal for a global ceasefire during the COVID-19 pandemic. There is no doubt that the pandemic has had a global impact on all aspects of our lives, social, economic and political, and in almost all countries across the globe. Where armed conflicts and wars have continued, the pandemic has made worsening situations even more dire. Africa’s continental and subregional organizations have continued to play a critical role in conflict prevention and crisis the continent. I welcome the direct partnership and engagement between the United Nations and the African Union on peace and security matters, which have accelerated in recent years. Our experience has shown that wherever the international community, and the United Nations in particular, has supported regional efforts, they have been successful. We should encourage and strengthen that partnership.
“Uganda continues to support and advance peace and security efforts in the region. We are fully aware that the prosperity and development of countries in our region and beyond are inextricably linked to peace and security. We remain actively involved in regional initiatives such as those of IGAD, the EAC, the International Conference on the Great Lakes Region and the AU, and are encouraged by the progress we see. We will continue to support the peace efforts under those frameworks, such as those in South Sudan, the political transition in the Sudan and the stabilization efforts in Somalia.
“The threat of terrorism remains a security challenge of our time. We should be mindful that while COVID-19 and a number of measures taken by Governments around the globe may have helped to suppress the activities of violent extremist and terrorist groups, the new normal created by the crisis can also play into the hands of violent extremists and terrorist groups. Uganda remains committed to supporting global and regional counter-terrorism efforts. In our own region, terrorist groups such as Al-Shabaab, Boko Haram, the Islamic State in Iraq and the Sham, Al-Qaida and the Allied Democratic Forces continue to be a threat to our common security and development. Neutralizing them requires cooperative and firm responses.
“After 75 years of the existence of the United Nations, the need to reform the Security Council is more urgent and imperative than ever. The current geopolitical realities such as the global health pandemic are compelling reasons for comprehensive reform of the Security Council. Reform will further enhance the Council’s authority and efficiency. Seventy-five years on, it is time to take bold steps to address the long-standing injustice and imbalance in the present configuration of the Security Council. We should make way for the equitable representation of unrepresented and underrepresented regions, especially Africa. African issues dominate the Council’s agenda, and yet Africa remains the only region without representation in the permanent category of Security Council members and is also underrepresented in the non-permanent category. We should demonstrate the political will to redress the historical injustice done to the African continent. We therefore urge all Member States to work to achieve progress on comprehensive reform of the Security Council.
“Finally, later this year an important election will be held forjudges of the International Court of Justice, one of our Organization’s key organs. Uganda accepted the Court’s compulsory jurisdiction, without any reservations, as long ago as March 1963, when we were a new member of the United Nations family. We are proud that Judge Julia Sebutinde of Uganda, the first African woman on the Court and one who has served it with distinction, will be up for re-election for a second and final term. I commend Judge Julia Sebutinde to the General Assembly and request its support for her re-election to a second and final mandate on the International Court of Justice.”